Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/02/2019.
Claims 1-17 are being examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a layer of glue” as claimed in claim 4, and also “adhesive layer” as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 1, the claim recites the limitation "the joint being arranged to be substantially without discontinuity" in line 3.  The term "substantially without discontinuity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, as best understood, the Office has interpreted the claim to mean “there is a form of discontinuity in the arrangement of the joint”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 20090226670 A1) in view of Boegli (US 20130069276 A1).
Regarding claim 1, Schutz discloses a set of thin foil surfaces (24 and 30) configured to achieve a joint ([0037]) between the foil surfaces (Fig. 1), the joint being 
a first portion of surface (surface of 24) for providing the joint; 
pixelized type embossing on the first portion of surface (via roller 38, [0036]-[0038]); 
at least a second portion of surface (surface of 30) for providing the joint; , 
wherein the second portion of surface (surface of 30) is shaped to correspond to the first portion of surface(surface of 24) for making the joint between the first portion of surface and the second portion of surface through contact (via roller 36, Figs. 1-3).
Schutz does not expressly disclose that the material is a foil material.
Boegli, in a related invention teaches it is old and well known to emboss a foil material [0001]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the foil material of Boegli in place of the material of Schutz for instance, in response to customer requirements since the foil material of Boegli is capable of being embossed by the device and method of Schutz.
Boegli in view of Schutz further discloses:
Regarding claim 2, wherein the second portion of surface (surface of 30 of Schutz) comprises pixelized type embossing (Figs. 1-7 of Schutz), wherein the pixelized type embossing of the first portion of surface (surface of 24 of Schutz) and the pixelized type embossing of the second portion of surface (surface of 30 of Schutz) are 
Regarding claim 3, wherein the second portion of surface (surface of 30 of Schutz) comprises an adhesive layer ([0038] of Schutz), wherein the pixelized type embossing of the first portion of surface (surface of 24 of Schutz) and the adhesive layer of the second portion of surface (surface of 30 of Schutz) are configured to intertwine for providing the joint between the first portion of surface and the second portion of surface (Figs 1-3, [0036]-[0038] of Schutz).
Regarding claim 4, further comprising a layer of glue configured to be located on either one of the first portion of surface or the second portion of surface to be positioned between the first portion of surface and the second portion of surface ([0038] of Schutz).
Regarding claim 9, Schutz does not disclose the pixelized type embossing have heights in a range of 4 um to 250 um.
Boegli, in a related invention teaches it is old and well known to provide rollers having teeth with height in the range of 0.03 to 0.3mm [0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the rollers of Boegli in place of the material of Schutz for instance, in response to customer requirements.

Claim 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schutz (US 20090226670 A1) in view of Boegli (US 20130069276 A1), and in further view of Suzuki et al. (US 20060278357 A1).
Regarding claim 10, Schutz discloses a method for making a joint without discontinuity between surfaces of a thin foil (Figs. 1-3), comprising steps of embossing pixelized type embossing on a first portion of surface (surface of 24) of the thin foil; positioning the first portion of surface (surface of 24) against a second portion of surface (surface of 30) of thin foil; pressing the first portion of surface (surface of 24) against the second portion of surface (surface of 30)  such to achieve the joint (Fig. 1); 
Schutz does not expressly disclose that the material is a foil material.
Boegli, in a related invention teaches it is old and well known to emboss a foil material [0001]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the foil material of Boegli in place of the material of Schutz for instance, in response to customer requirements since the foil material of Boegli is capable of being embossed by the device and method of Schutz.
Schutz in view of Boegli does not expressly disclose adjusting a pressure of the pressing to achieve the joint with a thickness substantially the same as a thickness of the thin foil.
Suzuki, in a related invention teaches it is old and well known to adjusting a pressure of the pressing to achieve the joint with a thickness substantially the same as a thickness of the thin foil [0176].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to be capable of adjusting the rolls of 
Boegli in view of Schutz and Suzuki further discloses:
Regarding claim 11, further comprising embossing pixelized type embossing on the second portion of surface (Figs. 1-3), wherein the pixelized type embossing of the first portion of surface (surface of 24) and the pixelized type embossing of the second portion of surface (surface of 30) are configured to intertwine for providing the joint between the first portion of surface and the second portion of surface during the step of pressing (Fig. 1).
Regarding claim 12, further comprising providing an adhesive layer ([0038] of Schutz) on the second portion of surface (surface of 30 of Schutz); -5-BOEGLI et al.Atty Docket No.: DMB-2590-683Appl. No.: To Be Assignedwhereby wherein the pixelized type embossing of the first portion of surface (surface of 24 of Schutz) and the adhesive layer of the second portion of surface are configured to intertwine for achieving the joint between the first portion of surface and the second portion of surface during the step of pressing, the joint being re-sealable [0038].
Regarding claim 17, Schutz does not disclose the pixelized type embossing have heights in a range of 4 um to 250 um.
Boegli, in a related invention teaches it is old and well known to provide rollers having teeth with height in the range of 0.03 to 0.3mm [0059]. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the rollers of Boegli in place of the material of Schutz for instance, in response to customer requirements.

Allowable Subject Matter
Claim 5-8, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References cited.  The art cited is generally related to the field of pixelized embossing of thin foil surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731